Citation Nr: 9922295	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-08 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for chronic lung disability due to VA treatment 
commencing in June 1987.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1976.  His claim for the benefits at issue was filed 
in June 1992.  The Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington denied the 
benefits sought in August 1995, after deferring adjudication 
of the claim pending the enactment of VA regulations 
subsequent to Brown v. Gardner, 115 S.Ct. 552 (1994).  The 
veteran appealed the RO's decision to the Board of Veterans' 
Appeals (Board) and presented testimony during a hearing 
which was held before an RO hearing officer at the RO in 
March 1996.  

As will be described below, the veteran's osteopath, Dr. C., 
has submitted statements tending to link chronic lung 
disability to the veteran's period of service.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A tonsillectomy was performed on the veteran at a VA 
medical facility in June 1987, and the veteran had additional 
VA treatment thereafter.

2.  The preponderance of the evidence of record supports the 
conclusion that neither chronic lung disability nor 
additional chronic lung disability resulted from VA medical 
or other treatment commencing in June 1987.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 for chronic lung disability due to VA 
treatment commencing in June 1987 have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking benefits under 38 U.S.C.A. § 1151 for 
pulmonary disability which he contends is due to a 
tonsillectomy performed at a VA medical facility in June 
1987, and/or subsequent VA medical treatment, including 
alleged failure to diagnose and treat bronchiectasis .  

In the interest of clarity, the Board will separately and 
briefly review the relevant law, regulations and Court 
decisions; describe the factual background of this case; and 
render an analysis of the claim.

Applicable Law and Regulations - 38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, No. 98-664 (U.S. Vet. App. July 7, 1999), 
the Court noted that amendments to 38 U.S.C.A. § 1151 which 
were promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or after October 1, 1997.  
Because the appellant's claim for benefits was filed in June 
1992, the 1996 amendments are not applicable and are not 
mentioned or applied herein.  

Factual Background

On VA examination in November 1978, the veteran's lungs were 
normal, and a chest X-ray was negative.  

VA medical records from the day before the veteran's 
tonsillectomy in June 1987 indicate that his lungs were clear 
and that an X-ray was normal.  (The preoperative chest X-ray 
report states that there was a relative hypoventilation and 
borderline cardiomegaly but no heart failure and no evidence 
of pulmonary infiltrate.)

A June 1987 VA operation report indicates that the veteran 
underwent a tonsillectomy on June 26, 1987.  After the 
induction of general endotracheal anesthesia had been 
satisfactory, a McIvor mouth gag was placed over the 
endotracheal tube, and the veteran's tonsils were removed.  
Thereafter, hemostasis was assured, and the oropharynx and 
nasopharynx were suctioned.  The veteran was thereafter 
awakened, and he was transferred to the recovery room in 
satisfactory condition.  Later that day, he was taking fluids 
well.  The assessment was a satisfactory condition 
postoperatively.  A nursing note reveals that at one point 
after the surgery, the veteran was spitting out a scant 
amount of old bloody sputum.  In the evening of June 26, 
according to a VA nursing note, the veteran reported that he 
had been nauseated and that he had vomited some phlegm.   The 
next day, before his hospital discharge, the veteran was 
comfortable and afebrile, and his throat was benign.  The 
hospital discharge summary indicates that his hospital stay 
was without complications.

A July 1987 VA medical record indicates that the veteran had 
had a satisfactory postoperative course.  

On VA evaluation in early September 1987, the veteran 
complained of a bad cough on and off for one month.  The 
assessment was bronchitis.  In mid-September 1987, he 
complained of a tickle in the back of his throat associated 
with a nonproductive cough for six weeks.  The assessment was 
sinus drainage.  There was no clinical support for infection.  

On VA evaluation in late September 1987, the veteran 
complained of a chronic cough ever since having his tonsils 
removed.  He denied productive sputum, and clinically, no 
drainage or erythema was present in his throat.  The 
diagnosis was chronic cough.  

An October 1987 VA medical record indicates that the veteran 
reported having thick saliva for about two months, without 
improvement from antibiotics.  He had noted a small amount of 
hemoptysis on two occasions.  After examination, the 
impression was probable viral bronchitis.  

A private physician examined the veteran in October 1987 and 
felt that he had a cough due to post-nasal drip.  

A November 1987 VA medical record indicates that the veteran 
was doing well and that his bronchitis had resolved.  

On VA treatment in April 1991, the veteran reported having 
nasal congestion and a cough for two months.  The assessment 
was upper respiratory infection and asthma.  

In December 1991, a private physician advised the veteran to 
quit smoking because he felt that it contributed to his 
chronic cough.  

An April 1992 medical record from V.D.C., D.O. indicates that 
he reviewed the veteran's X-rays and laboratory findings and 
had received a 36-hour sputum specimen.  His conclusion was 
that the veteran was suffering from advanced bronchiectasis, 
and that it had had its onset sometime in the last 10 years.  

In May 1992, Dr. C. stated that although the diagnosis was 
bronchiectasis, there had been no growth on any of the sputum 
specimens cultured so far.  

A June 1992 medical record from Dr. C. states that the 
veteran suffered a "serious complication" as a result of a 
tonsillectomy which had been performed at VA "in about 
1989", and that he had apparently suffered some type of 
collapse or period of unconsciousness and hemorrhage, and at 
least by history, may have aspirated some blood or mucous.  
At any rate, this was followed by a period of extremely poor 
health involving his lungs.  Dr. C. had "come to the 
conclusion that he suffers from induced bronchiectasis and 
has a production of 1/4 cup of sputum per day".  Later in 
June 1992, the veteran furnished Dr. C. a history of possibly 
having cardiac arrest or respiratory obstruction during the 
VA tonsillectomy which was performed in June 1987.  

An October 1992 letter from Dr. C. states that the veteran 
had been suffering from bronchiectasis and chronic bronchitis 
as a result of damage to his lungs occurring during a 
tonsillectomy.  The circumstances of the tonsillectomy and 
postoperative complications were said to be documented in VA 
records.  There could be no doubt that the veteran's 
condition arose as a result of lung damage following his 
tonsillectomy.  Moreover, the veteran would never be free of 
his condition.  

A VA pulmonary examination was conducted in March 1993.  The 
physician considered whether the veteran's tonsillectomy in 
1987 caused a cough and other respiratory problems.  The 
physician reviewed the medical records from the time of the 
surgery, and noted that there were no reported complications 
from the general anesthesia (endotracheal tubing was used), 
and that the veteran's postoperative course seemed to have 
been satisfactory, and that the veteran had been discharged 
from the hospital shortly thereafter with no complications 
mentioned.  The veteran was claiming that since that time, he 
had had some degree of intermittent cough and periodic 
episodes of increased cough with production of sputum.  He 
would have respiratory infections about every four months 
with mild shortness of breath but no hemoptysis.  An 
osteopath had felt that the veteran had had bronchiectasis, 
although no definitive studies had been done to make that 
diagnosis.  A chest X-ray was negative and showed no change 
over one done in 1988.  From the standpoint of history, it 
sounded like the veteran was having episodes of acute 
bronchitis.  The physician doubted that the veteran had 
bronchiectasis and did not see any relationship between it 
and the tonsillectomy in 1987.

A private physician examined the veteran in May 1993 and felt 
that he had allergic rhinitis and recurrent bronchitis.

A December 1994 medical record from Dr. C. reports treatment 
for bronchiectasis.  In February 1995, Dr. C. stated that the 
veteran had developed bronchiectasis following complications 
of a tonsillectomy in 1986 or 1987 at a VA hospital.  A May 
1995 medical record from Dr. C. indicates that the veteran 
had acute bronchitis at that time and lists a diagnosis of 
bronchiectasis.  

An August 1995 VA medical opinion request notes that Dr. C. 
had indicated that the veteran had bronchiectasis due to the 
June 1987 tonsillectomy.  The VA physician who rendered the 
requested opinion reviewed the claims folder and indicated 
that there was no evidence that the veteran had ever had 
bronchiectasis.  None had been reported in 1987.  In 
September 1987, the diagnosis was bronchitis "-- a far 
different diagnosis from bronchiectasis."  Later that month, 
sinus drainage had been diagnosed, and in November 1987, it 
was indicated that the veteran had a resolved bronchitis.  
X-ray in March 1993 had shown no active lung disease, and 
physical examination in June 1992 had shown the lungs to be 
clear.  

During the hearing which was held at the RO in March 1996, 
the veteran indicated that a couple of weeks after his 
tonsillectomy, he began to have fluid build up in his lungs, 
and that he was spitting clear sputum continuously.  He had 
never had that type of episode of sputum before the surgery.  
He indicated that Dr. C. had most of his post-tonsillectomy 
records before him when he rendered his medical opinion.  At 
one point before seeing Dr. C., the veteran had had pneumonia 
and was excreting blood with his sputum.  The veteran 
testified that he knew that he had developed bronchiectasis 
because of the "tonsillitis."  

A May 1996 letter from Dr. C. states that the veteran had 
contracted bronchiectasis following a tonsillectomy during 
which he was unconscious and may have aspirated.  Following 
the surgery, the bronchiectasis worsened over the years, and 
the veteran was now a full blown bronchiectatic.  Part of the 
problem had been a lack of understanding of his condition by 
other physicians.  Although the physicians who treated him 
were probably very fine physicians, they had no experience or 
training regarding bronchiectasis.

A May 1996 opinion from a VA physician indicates that the 
claims folder was reviewed and that, at best, it reflected an 
acute, temporary worsening of bronchitis or bronchiectasis as 
a result of the veteran's June 1987 tonsillectomy.  
Bronchiectasis de novo would not have resulted from the 
tonsillectomy, the opinion indicates.  It was noted that a 
great majority of the health-care providers treating the 
veteran, with Dr. C. being the one notable exception, had 
diagnosed bronchitis instead of bronchiectasis.  The VA 
physician indicated that it was not at least as likely as not 
that the veteran had a chronic lung disability as a result of 
the tonsillectomy surgery in 1987.  

On VA examination in March 1997, which was ordered to assess 
the theory that the veteran had a chronic lung disability due 
to his June 1987 tonsillectomy, the veteran's history and 
claims folder were thoroughly reviewed, and he was examined.  
After this, the assessment was that he had had a 
tonsillectomy in 1987 without complications.  The physician 
remarked that there was no evidence in the chart to document 
bronchiectasis, although the history was consistent with 
bronchitis or chronic obstructive pulmonary disease.  The 
physician opined that there was no relationship between the 
veteran's tonsillectomy and his subsequent episodes of 
bronchitis and chronic cough.

A July 1998 letter from Dr. C. states that it was his 
understanding that the veteran, somewhere around 1987, 
suffered a complication following tonsillectomy in which 
there was apparently aspiration and interference with his 
respiration which, as described by him, was more likely than 
not aspiration of blood and mucus into his respiratory system 
sufficient to leave him unconscious for a period of time and 
to cause him to lose a considerable amount of blood at that 
time.  Thereafter, he reportedly began to have episodes of 
respiratory distress characterized by frequent episodes of 
bronchitis, pneumonia, and a productive cough.  When the 
veteran had first come to Dr. C., he had had a history of 
asthma and a history of treatment for chronic bronchitis and 
of having seen a number of specialists and doctors at VA in 
an attempt to clear the condition.  None of the physicians, 
however, recognized all of the classic symptoms of 
bronchiectasis, which is generally diagnosed by the amount of 
sputum production that occurs daily.  Dr. C. did not have all 
of the veteran's records before him, since they were lost in 
various ways, including due to seizure by police.  However, 
Dr. C. related that the veteran was eventually treated, when 
Dr. C. made the diagnosis of bronchiectasis, and as he 
recalled, his production of sputum was about half a cup a 
day, although this increased considerably with postural 
drainage treatment which Dr. C. prescribed.  Dr. C. indicated 
that bronchiectasis is always a strong possibility if sputum 
production is as much as one fourth of a cupful a day.  His 
treatment made the veteran's condition rapidly improve.  

The Board requested an independent medical expert (IME) 
opinion from a specialist in pulmonary medicine in order to 
address the complex and controversial medical issues raised 
in this case.  See 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§ 20.901 (1998).  The requested opinion was provided in July 
1999.  The IME was asked to review the veteran's claims 
folder, and then thereafter to render an opinion with reasons 
as to whether or not the veteran currently had a chronic lung 
disability, and if so, what it was and whether or not it was 
related to the tonsillectomy which was performed by VA in 
June 1987.  

The IME reviewed the reports of Dr. C. as well as the VA 
medical records of treatment.  He noted that the VA hospital 
discharge summary from June 1987 indicated that the veteran 
underwent a bilateral tonsillectomy under general anesthesia 
on June 26, 1987 without complications.  The veteran was 
discharged on the first postoperative day in good condition 
and with good oral intake.  The IME noted that the operative 
note from June 1987 did not describe any complications 
associated with the procedure.  It was noted that an October 
1, 1987 VA hospital progress note stated that the veteran did 
well postoperatively.  It was further noted that one month 
post-tonsillectomy, the veteran developed thick, productive 
saliva with a small amount of hemoptysis on two occasions.  A 
diagnosis of probable viral bronchitis was made, and there 
was a comment concerning a component of irritation due to 
gastroesophageal reflux.  Subsequent diagnostic evaluations 
for the veteran's chronic cough included chest X-rays from 
1993 and 1995 which did not reveal any significant 
parenchymal abnormalities.  There was also a chest CT scan 
from October 1987 which did not report any changes consistent 
with a diagnosis of bronchiectasis, and pulmonary function 
tests from October 1987 which documented a mild restrictive 
defect.  

Based on the data from the available medical records, the IME 
opined that there was no objective evidence to support the 
diagnosis of bronchiectasis.  The symptoms for which the 
veteran had been treated since 1987 were felt to be entirely 
consistent with chronic bronchitis.  In the absence of 
characteristic chest CT scan or radiographic changes, the 
diagnosis by Dr. C. was "speculative at best."  
Furthermore, the factual basis for Dr. C.'s hypothesis on the 
causation of the veteran's bronchiectasis appeared to be 
faulty, the pulmonary specialist wrote.  There was no 
evidence for an episode of aspiration or loss of 
consciousness following the tonsillectomy in June 1987.  
Although the veteran had a long history of a chronic 
productive cough, there was no factual basis to conclude that 
its symptoms were related to the June 1987 tonsillectomy.  
Considering spirometry studies from October 1987, the veteran 
would not be considered to have any type of respiratory 
impairment or disability at that time.

Analysis

Preliminary matters

i.  Well groundedness of the claim

As an initial matter, the Board concludes that the veteran's 
claim is well grounded under 38 U.S.C.A. § 5107(a) .  The 
Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999).  

In this case, there is (1) medical evidence of current 
pulmonary disability, variously diagnosed as bronchiectasis, 
chronic bronchitis or chronic obstructive pulmonary disease; 
(2) evidence, medical and otherwise, of incurrence of such 
disease during or a s a result of VA medical treatment; and 
(3) medical nexus evidence.  The Board points out that with 
respect to all three items, much of the evidence consists of 
Dr. C.'s various reports.  Such reports are presumed credible 
for the limited purpose of ascertaining whether the claim is 
well grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

ii.  Duty to assist

Since the claim is well grounded, the Board must determine 
whether or not VA's duty to assist has been fulfilled.  The 
Board is satisfied that all necessary development has been 
performed.  There is a large amount of relevant medical 
evidence of record, and the veteran has been accorded ample 
opportunity to present evidence and argument, which he has 
done. Accordingly, the claim may be addressed on its merits 
without the necessity of further delay occasioned by a 
remand.

iii.  Karnas

As discussed above, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Court has indicated that Congress 
intended the 1996 amendments to 38 U.S.C.A. § 1151 to apply 
only to claims filed after October 1, 1997.  Therefore, only 
the earlier provisions apply.  Jones, supra.  

iv.  Standard of review

Since the provisions of 38 U.S.C.A. § 1151 which were in 
effect prior to October 1, 1997 are applicable, it must be 
determined whether additional disability was shown following 
the VA treatment at issue, and if so whether such additional 
disability was causally related to the VA treatment; was 
merely coincident with that treatment; was the continuance or 
natural progress of the disease for which the VA medical 
treatment was authorized; or was the necessary consequence; 
that is, the certain or near certain result of the VA medical 
treatment.

Thus, under the provisions of 38 C.F.R. § 3.358(c)(3) 
pertinent to this claim [i.e., those found at 38 C.F.R. § 
3.358(c)(3) (1995)], compensation is precluded where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment, or (2) is merely 
coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, where there is no willful misconduct, and where the 
additional disability does not fall into one of the above-
listed exceptions, the additional disability will be 
compensated as if service-connected.

In light of the pertinent law and regulations, it must 
therefore be determined whether or not the veteran has 
disability as a result of the VA surgery which was performed 
in June 1987, or additional disability as a result of VA 
treatment thereafter.  Negligence or similar VA fault need 
not be shown.  Gardner.  It merely needs to be shown that the 
veteran has disability or additional disability that was 
caused by VA treatment.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein. Once the 
evidence is assembled, the Board must weigh the evidence.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In determining whether a disability or additional disability 
exists as a result of VA treatment commencing in June 1987, 
medical opinions of record as to these matters must be 
considered.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators . . ."  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The Board notes that the "treating physician rule" that gives 
the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans benefits claims.  See Van Slack v. Brown, 5 Vet. 
App. 499 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  However, although the Court has specifically 
rejected the "treating physician rule", the Board is 
obligated to articulate reasons or bases for rejecting the 
medical opinion of a treating physician.  Guerrieri, 4 
Vet.App. at 470-1.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).

Finally, the Board again emphasizes that, although it is 
obligated to presume credibility in Dr. C.'s reports for the 
limited purpose of determining whether the veteran's claim is 
well grounded, no such presumption attaches at the stage of 
the Board's analysis in which the evidence is weighed.  See 
the Board's discussion immediately above, as well as Madden 
and Guerrieri, supra.

Discussion

i.  Diagnosis

The Board notes that there is one medical professional, Dr. 
C., an osteopath, who has repeatedly opined that the veteran 
has bronchiectasis as a result of the June 1987 tonsillectomy 
by VA.  However, the great preponderance of the medical 
evidence of record is to the effect that the veteran does not 
have bronchiectasis.  The preponderance of the evidence 
instead shows that the veteran has chronic bronchitis.  

Dr. C.'s repeated opinion that the veteran has bronchiectasis 
has been considered, particularly in light of his role as a 
treating physician.  The Board observes that Dr. C. is 
contradicted on the point by all of the other evidence of 
record, including clinical records, by the opinions of 
several VA physicians who have reviewed the veteran's claims 
folder, and the IME opinion.  The various opinions indicating 
that the veteran does not have bronchiectasis are considered 
to be more probative than those from Dr. C.  While Dr. C. 
dismisses as incorrect the opinions of other physicians, the 
Board finds his conclusion to be less persuasive than the 
other opinions.  The other physicians reviewed the claims 
folder carefully and excluded the possibility of the 
bronchiectasis which Dr. C. alone diagnoses.  The IME calls 
Dr. C.'s diagnosis "speculative at best."  Another 
physician, in characterizing the diagnosed chronic bronchitis 
as "a far different diagnosis (than) bronchiectasis", 
suggests that Dr. C.'s diagnosis of bronchiectasis is 
"outlandish" under the circumstances.  

In Black v. Brown, 10 Vet. App. 279, 284 (1997), the Court 
indicated that specialized medical knowledge of the disorder 
at issue may be a factor in evaluating the probative value of 
evidence.  The Board accords the opinion of the IME greater 
weight than that of Dr. C.  There is no objective evidence of 
record that Dr. C., an osteopath, has any particular 
expertise in pulmonary medicine.   In his July 1998 letter, 
Dr. C. describes his experience as dating to "high school 
when we had tuberculosis sanitariums in every city."  Dr. C. 
however made no reference to any specialized medical training 
in the area of pulmonary medicine.  

Moreover, Dr. C. has not submitted the results of any 
laboratory and/or radiological and other type of evidence to 
indicate that the veteran does have bronchiectasis.  On the 
contrary, other physicians carefully reviewed the records and 
have cited negative medical evidence and circumstances to 
indicate that a diagnosis of bronchiectasis is not 
supportable.

The Board also notes in passing that Dr. C. has at times 
related the veteran's alleged bronchiectasis to military 
service, not VA treatment.  See a letter dated May 3, 1996 
from Dr. C. to the RO.  Such inconsistency does not place Dr. 
C.'s credibility in a favorable light.

Since the evidence overwhelmingly shows that the veteran does 
not have bronchiectasis, Dr. C.'s theory that VA's failure to 
harness the requisite expertise and skills to diagnose and 
treat it caused additional bronchiectasis falls of its own 
weight.  Since the preponderance of the medical evidence 
establishes that the veteran does not have bronchiectasis, 
there can be no additional bronchiectasis disability 
resulting from VA's alleged failure to properly diagnose and 
treat it.


ii. Causation

Besides the above-mentioned physicians not being able to find 
any medical evidence to support Dr. C.'s diagnosis of 
bronchiectasis after careful review of the veteran's claims 
folder, they similarly could not find any medical evidence to 
conclude that there was a relationship between any other 
chronic pulmonary disability and the tonsillectomy which was 
performed in June 1987.  Instead, the other physicians felt 
essentially that there was no relationship between the 
veteran's tonsillectomy and his chronic bronchitis.  

The May 1996 VA opinion essentially suggested that the 
surgery in June 1987 may have caused a pre-surgical 
bronchitis disability to have a temporary flare-up.  However, 
even if this opinion is accepted, temporary flare-ups as 
opposed to chronic increases in severity of disabilities are 
not to be compensated.  Cf. Hunt v. Derwinski, 1 Vet. App. 
292 (1991) and Crowe v. Brown, 7 Vet. App. 238 (1995).  The 
preponderance of the medical evidence of record, moreover, 
does not even go so far as to suggest that the bout of 
bronchitis in 1987 was related to VA medical treatment.

The IME opinion persuasively discounts Dr. C.'s theory that a 
pulmonary disability was caused or aggravated by VA treatment 
by indicating that the underlying premise for such opinion 
(alleged aspiration or loss of consciousness at the time of 
surgery) was unsubstantiated.  The Board notes that the 
contemporaneous evidence of record is consistent with the IME 
opinion rather than Dr. C.'s opinion in that it shows that 
there were no complications of the tonsillectomy and that the 
veteran's postoperative course was satisfactory.  

The Board has also taken into consideration a handwritten 
Statement in Support of Claim (VA Form 4138) signed by Dr. C. 
in February 1995.  In that statement, Dr. C. alleged that the 
veteran has chronic obstructive pulmonary disease as result 
of military service [compare to the May 1996 letter, referred 
to above, in which Dr. C. opined that the veteran's 
bronchiectasis was caused by his military service]  Dr. C. 
further stated that he had been treating the veteran for such 
condition since 1969.  The Board notes that the veteran did 
not enter military service until 1975.  The Board does not 
believe that such obvious inconsistencies lend credibility to 
Dr. C.'s various statements.

In short, little weight of probative value can be accorded to 
Dr. C.'s nexus opinion in light of the clinical evidence and 
the several other medical opinions which are to the contrary.  
Moreover, Dr. C.'s diagnosis, in relying on facts purported 
by the appellant, "can be no better than the facts alleged 
by the appellant".  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 561 (1993).  The veteran's 
assertions, which were filtered through Dr. C., while 
presumed to be true for the purposes of well groundedness, 
see King v. Brown, 5 Vet. App. 19, 21 (1993), are found to be 
outweighed by the preponderance of the evidence of record.  
See Gilbert, 1 Vet. App. at 54 and Alemany, 9 Vet. App. at 
519.

The Board additionally notes that as a lay person the veteran 
is not competent to indicate that any aspect of the VA 
treatment in question caused lung disability.  Accordingly, 
the veteran's apparent attempt to testify that his 
tonsillectomy caused bronchiectasis [the veteran actually 
testified that his "tonsillitis" caused bronchiectasis], is 
of no assistance to his claim because is not probative.  See 
Espiritu, 2 Vet. App. at 495.  

In short, the preponderance of the evidence indicates that 
the veteran did not suffer any pulmonary disability as a 
result of VA surgical treatment in June 1987 or due to VA 
treatment thereafter.  Since the evidence preponderates 
against the claim, the benefit of the doubt doctrine is not 
for application, and the claim is to be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 is accordingly denied.



ORDER

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
for chronic lung disability due to VA treatment commencing in 
June 1987 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  "Bronchiectasis is a chronic dilation of the bronchi marked by fetid breath and paroxysmal coughing with 
the expectoration of mucopurulent matter [citing Dorland's Illustrated Medical Dictionary 230 (28th ed. 
1994)]."  Spalding v. Brown, 10 Vet. App. 6, 8 (1996).
  The RO originally denied the claim on the basis that it was not well grounded.  However, the RO has 
considered the claim on its merits since the July 1996 Supplemental Statement of the Case. 
    Dr. C. has evidently treated the veteran's psychiatric problems [see, for example, a treatment record dated 
6/15/92].  Interestingly, Dr. C.'s letterhead contains the following description of his practice:  "A Health Care 
Reform Organization providing services to the medical, legal professions and judicial system with special 
interest in medical jurisprudence."  Thus, it appears that Dr. C.'s specialty is providing medical opinions in 
connection with litigation.

